Citation Nr: 1433310	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-17 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.  

2. Entitlement to an initial rating in excess of 10 percent for a low back disability.  

3. Entitlement to an initial rating in excess of 10 percent for dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1983 to September 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for right shoulder strain, lumbar strain, left knee strain, right knee strain, and dermatitis, each rated 0 percent, effective October 1, 2009 (the day following the date of her discharge from active duty).  A May 2011 rating decision increased the ratings for right shoulder strain, lumbar strain, left knee osteoarthritis with degenerative joint disease (DJD), right knee osteoarthritis with DJD, and dermatitis to 10 percent each, effective retroactively to October 1, 2009.  In a June 2011 Appeal Status Election Form, the Veteran indicated that the May 2011 rating decision satisfied her appeal of the issues of left and right knee osteoarthritis with DJD.  In her June 2011 VA Form 9, substantive appeal, she requested a hearing before the Board.  In a statement received in September 2011, she withdrew such request.  

The issues of service connection for hypertension, service connection for a left shoulder disability, service connection for hysterectomy due to uterine fibroids, and service connection for a right ureter disability have been raised by the record (see November and December 2013 statements from the Veteran), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issue of an initial rating in excess of 10 percent for dermatitis is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.  



FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's right shoulder disability is not shown to be manifested by motion limited to midway between the side and the shoulder level; ankylosis of the right shoulder, impairment of the humerous of the right extremity, and impairment of the right clavicle or scapula are not shown.  

2. Throughout the appeal period, the Veteran's low back disability is not shown to be manifested by limitation of forward flexion to 60 degrees or less, a combined range of motion (ROM) limited to 120 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; ankylosis of the spine and incapacitating episodes of disc disease are not shown; separately ratable neurological symptoms are not shown.  


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for the Veteran's right shoulder disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.69, 4.71a; Codes 5010, 5201 (2013).  

2. A rating in excess of 10 percent for the Veteran's low back disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a; Codes 5010, 5243 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2011 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased ratings; while a June 2012 supplemental SOC (SSOC) readjudicated the claims after the appellant and her representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in May 2009 and January 2012.  The Board notes that the VA examination reports contains sufficient findings and informed discussion of the pertinent history and features of the disability to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate ratings ("staged ratings") may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran was discharged from active duty on September 30, 2009; therefore, the period for consideration is from October 1, 2009, to the present.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran's DD 214 shows that she was a physician assistant.  She asserts that she usually self-treated her medical issues or was treated by her peer providers.  As a medical professional, her statements are competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Right Shoulder

Traumatic arthritis (Code 5010) is rated as degenerative arthritis under Code 5003.  Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

Shoulder disabilities are rated under Codes 5200 to 5203.  The Veteran is not shown to have ankylosis of the right shoulder, impairment of the humerous of the right extremity, or impairment of the right clavicle or scapula.  Therefore Codes 5200, 5202, and 5203 do not apply.  

Under Code 5201, the minimum compensable rating of 20 percent is warranted when there is limitation of motion of an arm at the shoulder level.  Limitation of major arm motion to midway between the side and shoulder level warrants a 30 percent rating; limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a.  

Normal forward flexion of a shoulder is from 0 to 180 degrees, normal abduction of a shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71; Plate I.  

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on ROM measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

On May 2009 VA pre-separation examination (the claims file was unavailable for review), the Veteran reported flare-ups of pain, popping, and clicking in the right shoulder for short periods, approximately once per month.  There was no interference with work or activities of daily living (ADLs).  On physical examination, right shoulder ROM was full; repetitive motion did not produce pain, but there was additional limitation of motion of flexion and abduction of 0-180 degrees and internal and external rotation of 0-85 degrees; there was minimal crepitus in the acromioclavicular (AC) joint; there was no pain, tenderness, spasm, weakness, fatigue, or incoordination.  The assessment was right shoulder strain, not advanced enough to warrant X-rays.  

December 2009 Madigan Army Medical Center (AMC) treatment records show that the Veteran complained of shoulder pain and popping, pain increased by raising the arm above shoulder level or in any direction.  On physical examination, ROM of the right shoulder was full with pain on abduction greater than 90 degrees; there was shoulder stiffness, a popping sound, and clicking sensation in her shoulder; there was tenderness and crepitus to palpation; there was no muscle spasm, weakness, or instability; pain was elicited on abduction and forward flexion; there was no dislocation or locking; and there were no neurological abnormalities on testing.  A bone scan and X-rays revealed degenerative changes in the right AC joint.  The assessment was osteoarthritis of the right shoulder.  

A June 2011 MRI of the right shoulder revealed thickening of the coracoacromial ligament, tendinosis, and subacromial/subdeltoid bursitis.

On January 2012 VA examination, the Veteran reported daily pain with activity, especially with abduction and overhead work, and flare-ups approximately 2 times a month lasting a day.  On physical examination of the right shoulder, ROM was flexion of 145 degrees and abduction of 145 degrees; on repetitive-use testing, there was no additional limitation of motion or functional loss; there was localized tenderness but no guarding; muscle strength was normal on testing; there was no ankylosis; and the Hawkins' Impingement Test, empty-can test, external rotation/infraspinatus strength test, lift-off subscapularis test, and crank apprehension and relocation test were negative; the AC joint was normal; and there was no history of recurrent dislocation.  There was degenerative arthritis of the right shoulder.  The examiner noted that the shoulder disability did not impact the Veteran's ability to work.  The diagnosis was right shoulder osteoarthritis.  

The Veteran asserts that her right shoulder constantly pops and grinds with movement, gets stiff and painful when used at more than 90 degrees, and has limited ROM due to pain on prolonged use.  

The Veteran is currently rated 10 percent under Codes 5201 (for limitation of motion) and 5010 (traumatic arthritis).  Her right arm is her major extremity.  38 C.F.R. §§ 4.69, 4.71a.  

Comparing the symptoms of the Veteran's right shoulder disability shown with the criteria for rating shoulder disability, the Board finds that at no time during the period for consideration is right shoulder motion shown to have been limited to midway between the shoulder and the side (or approximating such level), even with the factor of pain considered (so as to warrant the next higher, 30 percent, rating).  At all times, the Veteran could move her right arm beyond the midway point between her side and shoulder level (45 degrees), and she has not alleged otherwise.  Further, Codes 5010 and 5003, do not provide for a rating in excess of 10 percent for the Veteran's right shoulder arthritis.  Accordingly, a rating in excess of 10 percent is not warranted for any period under consideration.  

The Board has specifically considered whether factors such as functional impairment and pain addressed under 38 C.F.R. §§ 4.10, 4.40, and 4.45 would warrant a higher rating for the Veteran's right shoulder disability.  See DeLuca, 8 Vet. App. 202.  The Madigan Army Medical Center and VA examination report establish that the Veteran has pain on motion of her right shoulder.  Such pain, however, is not shown to have caused additional restriction warranting an increased rating, and is contemplated by the rating assigned.  At most, motion was limited to 85 degrees, a degree contemplated by the criteria for the rating assigned.  

The evidentiary record does not show any further functional impairment that is not encompassed by the schedular criteria for the rating now assigned.  The reported complaints of pain, loss of motion, tenderness, stiffness, popping, clicking, and functional impairments are fully contemplated by the schedular criteria.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In summary, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right shoulder disability throughout the period for consideration, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Lumbar Spine

Intervertebral disc syndrome (IVDS) is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS); whichever is more favorable to the Veteran.  38 C.F.R. § 4.71a, Codes 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, Code 5243, Note 1.  

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Notes following the General Rating Formula criteria provide the following:  First, associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is to 240 degrees.  38 C.F.R. § 4.71a.  

On May 2009 VA pre-separation examination (claims file was not available), the Veteran reported low back pain flare-ups with physical exertion, usually doing sit-ups.  There was no sciatica or interference with work or ADLs.  On physical examination, ROM of the thoracolumbar spine was flexion 0-90 degrees, extension 0-30 degrees, left and right side bending 0-30 degrees, left and right rotation 0-30 degrees; repetitive motion did not produce pain or additional symptoms; gait was normal; there was minimal loss of lumbar lordosis; and there was no pain, tenderness, spasm, weakness, fatigue, or incoordination of the lumbar spine.  There were no incapacitating episodes.  On neurological evaluation, reflexes were 1+ and symmetrical in all 4 extremities, motor and sensory testing was normal, and no other abnormalities were noted.  The assessment was lumbar strain.  

December 2009 Madigan Army Medical Center treatment records show that on physical examination of the back, there was tenderness to palpation; there was no muscle spasm or swelling.  On neurological evaluation, sensation and motor testing was normal.  A whole body bone scan did not reveal any focal areas highly suspicious for pathology.  

A June 2011 MRI revealed degenerative changes in the lower lumbar spine with small disk protrusions and extrusions and moderate neural foraminal narrowing at L3-L4.  

On January 2012 VA examination (the claims file was unavailable for review), the Veteran reported daily back pain, flare-ups once a month lasting one day.  On physical examination, ROM of the thoracolumbar spine was forward flexion of 90 degrees, extension of 30 degrees, right and left lateral flexion of 30 degrees, right lateral rotation of 25 degrees, and left lateral rotation of 30 degrees; on repetitive-use testing, ROM was forward flexion of 85 degrees, extension of 30 degrees, right lateral flexion of 25 degrees, left lateral flexion of 20 degrees, and right and left lateral rotation of 25 degrees; there was functional loss due to pain on movement and localized tenderness to palpation; there was no guarding or muscle spasm; muscle strength, reflex, and sensory testing were normal; and there were no signs or symptoms of radiculopathy or other neurological abnormalities.  The examiner noted that the Veteran had IVDS, but had no incapacitating episodes.  There was arthritis of the spine, and there was no vertebral fracture.  The examiner noted that the lumbar spine disability did not impact the Veteran's ability to work.  The diagnosis was lumbar degenerative disc disease.  

The Veteran asserts that she has constant discomfort in her lower back and intermittent back pain, pain radiating up her back with tightness and stiffness with prolonged sitting or at the end of the day, that she has to take non-steroidal anti-inflammatory drugs and muscle relaxers, and had constant right-sided back pain for 4 weeks preceding September 2010.  

The record shows diagnoses of disc disease (rated under Code 5243) and lumbar strain (rated under 5237).  While both of these diagnostic codes provide for rating under the General Rating Formula, Code 5243 provides for alternatively rating based on incapacitating episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The Veteran's low back disability is currently rated 10 percent under Code 5237 (for lumbosacral strain); however, the Board finds it more appropriate to rate such disability under Code 5243.  The Veteran is not prejudiced by rating under Code 5243, as it affords a broader scope of review (i.e., under the General Rating Formula, as well as based on incapacitating episodes).  

Throughout the appeal period, the Veteran's low back disability is not shown to be manifested by limitation of forward flexion to 60 degrees or less, a combined ROM limited to 120 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  There is no basis for rating the disability based on incapacitating episodes of IVDS, as the Veteran denied any incapacitating episodes on May 2009 and January 2012 examinations.  

Regarding rating under the General Rating Formula, May 2009 and January 2012 VA examinations did not find limitation of forward flexion to 60 degrees or less, a combined ROM limited to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis of the spine.  While on May 2009 VA pre-separation examination, there was minimal loss of lumbar lordosis, muscle spasm or guarding severe enough to result in such loss of lordosis is not shown.  Consequently, a rating in excess of 10 percent under the General Rating Formula or the Formula for Rating IVDS for the Veteran's low back disability is not warranted.  The Board notes that pain is factored into the rating under Code 5243, and that therefore a separate rating for limitation due to pain is not warranted.  Furthermore, neurological symptoms warranting a separate compensable rating are not shown at any point throughout the appeal.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  See Thun, 22 Vet. App. 111.  There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected low back disability.  All symptoms and associated restrictions of function shown (and noted above) are fully encompassed by the schedular criteria.  Furthermore, nothing in the record suggests that the disability picture presented by her service-connected low back disability is exceptional.  Notably, the alleged daily back pain, pain that radiates up her back, painful flare-ups once a month that last a day, and tightness/stiffness with prolonged sitting or at the end of the day do not constitute the "marked" interference with employment that calls for referral for an extraschedular rating.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun, 22 Vet. App. 111.  

In summary, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's low back disability throughout the period for consideration, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The appeal seeking a rating in excess of 10 percent for a right shoulder disability is denied.  

The appeal seeking a rating in excess of 10 percent for a low back disability is denied.  


REMAND

The January 2012 VA examination report indicates that the Veteran's claims file was not available for review.  The Board notes that the claims file contains STRs, a May 2009 VA pre-separation examination report, and a February 2010 Madigan AMC treatment record that show treatment/evaluation of the Veteran's dermatitis.  Such records would likely have assisted the examiner to provide an opinion that addresses the extent of the Veteran's ongoing dermatitis/flare-ups and the medication required to treat such disability since October 1, 2009 (the period for consideration).  Given the character and history of her dermatitis/flare-ups, medical questions that require medical expertise for clarification still need to be resolved.  Accordingly, the Board finds that remand for an addendum opinion to ascertain the severity and manifestations of the Veteran's service-connected dermatitis/flare-ups is necessary.  

Furthermore, the record reflects that the Veteran received medical treatment for dermatitis flare-ups from Madigan AMC in February 2010.  The Board notes that the Veteran reports having flare-ups every 1-2 years, and that it has been more than 4 years since such treatment (and more than 2 years since the most recent VA examination in January 2012).  Given that the Veteran has reported yearly flare-ups and that she has previously sought treatment for flare-ups, records of any treatment for her dermatitis/flare-ups are pertinent to her claim for an increased rating.  As the Board is already remanding for an addendum opinion that addresses unresolved medical questions (including the extent of her dermatitis), VA's duty to assist mandates further development for the records.  

Accordingly, the case is REMANDED for the following:

1. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment she has received for dermatitis (records of which are not already associated with the record) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ must secure records of all such evaluations and/or treatment from the provider(s) identified by the Veteran.  

2. Thereafter, the AOJ should return the entire record to the January 2012 VA examiner for review and an addendum opinion to ascertain the severity and manifestations of the Veteran's service-connected dermatitis since October 1, 2009.  If further examination is necessary to address the questions, such should be arranged.  The entire record, including a copy of this remand, must be reviewed by the examiner.  Based on a review of the entire record, the examiner should provide an opinion that responds to the following:  

(a) After reviewing the Veteran's statements and treatment records in the record, determine whether, during any 12-month period since October 1, 2009, the Veteran required systemic therapy such as corticosteroids or other immunosuppressive drugs, including Prednisone, for (1) a period of six weeks or more, OR (2) constantly/near-constantly.  The examiner should take into consideration the Veteran's reports of self-treatment and prescribed medications in making this determination (see June 2011 VA Form 9, September 2010 NOD, and May 2010 Madigan AMC medications flowsheet).

(b) After reviewing the Veteran's statements and treatment records in the record, determine, (1) on average, the percentage of her body and exposed area covered by dermatitis since October 1, 2009, AND (2) the time period(s) and duration of any flare-ups that significantly deviate from the average.  The examiner should take into consideration the Veteran's reports of flare-ups in making this determination (see June 2011 VA Form 9 and September 2010 NOD).  

If the January 2012 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an SSOC and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


